Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on October 19, 2022. Claims 1-20 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on October 19, 2022 have been fully considered but they are moot in the view of new ground of rejection. 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, detecting, by a storage controller, metadata changes associated with a container index of a deduplication storage system; recording, by the storage controller, the detected metadata changes in a journal associated with the container index, wherein the journal is included in a journal group, wherein the journal group is a data structure comprising a plurality of journals, wherein each of the plurality of journals in the journal group records changes associated with a different container index of the deduplication storage system, and wherein each container index comprises metadata indicating storage locations of a plurality of data units; determining, by the storage controller, whether a filled amount of the journal exceeds a fill threshold; and in response to a determination that the filled amount of the journal does not exceed the fill threshold, writing the journal group from memory to persistent storage.
The claim recited the limitation of “detecting, by a storage controller, metadata changes associated with a container index of a deduplication storage system” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can detect changes by reading the data file, wherein the reading can be performed in the user (i.e. human) mind using his/her eye. Therefore, the detecting limitation is a mental process. The limitation “recording, by the storage controller, the detected metadata changes in a journal associated with the container index, wherein the journal is included in a journal group, wherein the journal group is a data structure comprising a plurality of journals, wherein each of the plurality of journals in the journal group records changes associated with a different container index of the deduplication storage system, and wherein each container index comprises metadata indicating storage locations of a plurality of data units” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user record the detected data in mind by memorizing it. Therefore, the detecting limitation is a mental process. Similarly, the limitation “determining, [by the storage controller,] whether a filled amount of the journal exceeds a fill threshold” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
The claim recites one additional elements: writing the journal group from memory to persistent storage. The writing step as recited amounts to mere data gathering for use in the detection step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element writing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of recording journals. The claim recites the additional limitations of determination that the filled amount of the journal exceeds the fill threshold, writing the container index from the memory to the persistent storage, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of recording journals. The claim recites the additional limitations of prior to writing the container index to the persistent storage: clearing the journal; and updating a version number of the container index, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of recording journals. The claim recites the additional limitations of updating the version number of the container index comprises: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating the version number of the container index to be equal to the incremented larger number, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of recording journals. The claim recites the additional limitations of prior to writing the journal to the persistent storage: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating a version number of the journal to be equal to the incremented larger number, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of recording journals. The claim recites the additional limitations of prior to detecting the metadata changes: receiving a read request for a data unit associated with the container index; and in response to receiving the read request: loading a journal group into the memory as a whole, wherein the journal group, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of recording journals. The claim recites the additional limitations of , subsequent to loading the journal group into the memory: determining whether a version number of the journal is greater than a version number of the container index; and in response to a determination that the version number of the journal is greater than the version number of the container index: modifying the container index to include a set of metadata changes previously recorded in the journal; and clearing the journal to remove the set of metadata changes, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract idea of recording journals. The claim recites the additional limitations of in response to a determination that the version number of the journal is not greater than the version number of the container index: clearing the journal without modifying the container index, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Therefore, the limitation is a mental process.

As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (Pub. No. : US 20050165865 A1) in the view of Barsness et al. (Pub. No. : US 20090307290 A1) and SATOYAMA et al. (Pub. No. : US 20180232286 A1) and Earl et al. (Pub. NO. : US 20190340157 A1).  

As to claim 1 Farmer teaches a computer implemented method, comprising: 
detecting, by a storage controller, metadata changes associated with a container index (Abstract, paragraphs [0037], [0042]: The metadata journal service records changes to an information system through client devices wherein the gathering component 307 can collect metadata responsive to instructions related to a metadata event, and send the collected metadata to a server for storage. The gathering component 307 can be part of a metadata journal client and the id column 411 can contain a unique identifier (implies container index) associated with each object. The object id can be assigned by the metadata journal server 105 when a metadata journal client registers the object);
recording, by the storage controller, the detected metadata changes in a journal associated with the container index, wherein the journal is included in a journal group comprising a plurality of journals (paragraphs [0019], [0028]-[0029], [0042]: metadata journal servers 207, 213, metadata journal clients 203, 205, and a network 201).
Farmer does not explicitly disclose but Barsness teaches determining, by the storage controller, whether a filled amount of the journal exceeds a fill threshold (paragraph [0058]: the journaling component on one of the compute nodes determines whether a journal entry should be written to the in-memory journal and whether journal pruning is necessary. In one embodiment, this may be determined relative to the two user-specified threshold values specified at step 620. At step 630, the journaling component may determine whether the journal size has reached the first threshold value); and
in response to a determination that the filled amount of the journal does not exceed the fill threshold, writing the journal group from memory to persistent storage (paragraph [0058], [0059]: the journaling component on one of the compute nodes determines whether a journal entry should be written to the in-memory journal and whether journal pruning is necessary. In one embodiment, this may be determined relative to the two user-specified threshold values specified at step 620. At step 630, the journaling component may determine whether the journal size has reached the first threshold value. If not it does not reach threshold write journal entry to journal (650)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Farmer as taught by Barsness to improve the efficiency of database operations on a distributed database (Barsness, paragraph [0002]).
Farmer and Barsness do not explicitly disclose but SATOYAMA teaches a deduplication storage system (paragraph [0187]: The deduplication program 225 determines whether or not journal data in the journal transferred from the storage apparatus 30A to the storage apparatus 30B is the same as the journal data stored in the pool 268B (journal data prior to being reflected to the RCSVOL 266)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Farmer and Barsness as taught by SATOYAMA to save a hash value of the transferred journal data (SATOYAMA , paragraph [0187]).
Farmer, Barsness, and Satoyama do not explicitly disclose but Earl teaches wherein the journal group is a data structure comprising a plurality of journals, wherein each of the plurality of journals in the journal group records changes associated with a different container index of the deduplication storage system, and wherein each container index comprises metadata indicating storage locations of a plurality of data units (paragraphs [0015]: a distributed storage module maintains an index and allocation map of the journal in dense and in-memory data structures and Entries to the journal may include metadata entries describing the changes in addition to data page entries wherein the metadata describing the locations). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Farmer, Barsness, and Satoyama by adding the above limitation as taught by Earl to automate storage management workflows based on predefined policies through an application residing in each host server (Earl, paragraph [0016]).

As to claim 2 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Barsness teaches in response to a determination that the filled amount of the journal exceeds the fill threshold, writing the container index from the memory to the persistent storage (paragraph [0059]).

As to claim 3 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Farmer teaches prior to writing the container index to the persistent storage: clearing the journal; and updating a version number of the container index (paragraph [0042]).

As to claim 4 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 3. Farmer teaches wherein updating the version number of the container index comprises: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating the version number of the container index to be equal to the incremented larger number (paragraph [0021]).

As to claim 5 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Farmer teaches prior to writing the journal to the persistent storage: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating a version number of the journal to be equal to the incremented larger number (paragraph [0043]).

As to claim 6 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Farmer teaches prior to detecting the metadata changes: receiving a read request for a data unit associated with the container index; and in response to receiving the read request: loading the container index into the memory as a whole; and loading a journal group into the memory as a whole, wherein the journal group includes the journal associated with the container index (paragraphs [0042]-[0046]).

As to claim 7 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Farmer teaches subsequent to loading the journal group into the memory: determining whether a version number of the journal is greater than a version number of the container index; and in response to a determination that the version number of the journal is greater than the version number of the container index: modifying the container index to include a set of metadata changes previously recorded in the journal; and clearing the journal to remove the set of metadata changes (paragraph [0043]-[0047]).

As to claim 8 Farmer together with Barsness, SATOYAMA and Earl teaches a computer implemented method according to claim 1. Farmer teaches in response to a determination that the version number of the journal is not greater than the version number of the container index: clearing the journal without modifying the container index (paragraph [0051]).

	As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169